     Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 1 of 10 PageID #:1172




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

    UNITED STATES OF AMERICA
                                                   No. 13 CR 535
         v.
                                                   Judge Thomas M. Durkin
    MARLON SHANNON

                         MEMORANDUM OPINION AND ORDER

        Defendant Marlon Shannon has filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582. R. 84. That motion is granted.

                                    Background

         A jury convicted Shannon of distributing 280 grams of crack cocaine. The

Court sentenced him to 120 months’ imprisonment, followed by a five-year term of

supervised release. He has served more than 75 percent of his sentence, and his

projected release date is April 8, 2022. One year prior to his release date (about eight

months from now), Shannon will become eligible to serve a portion of the final year

of his sentence in community corrections under 8 U.S.C. § 3624(c). Shannon is

incarcerated at FCI Sandstone in Minnesota, which so far has reported no confirmed

cases of COVID-19 among inmates or staff. However, only 43 of the 1,082 inmates

incarcerated there have been tested. 1




1   See https://www.bop.gov/coronavirus/
   Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 2 of 10 PageID #:1173




                                         Analysis

      Under 18 U.S.C. § 3582(c)(1)(A)(i), a court may modify a term of imprisonment

upon a motion of the defendant, “after the defendant has fully exhausted all

administrative rights to appeal” and 30 days has passed without the Bureau of

Prisons filing a motion on the defendant’s behalf. The government concedes that

Shannon has exhausted his administrative remedies and that the Bureau of Prisons

has not pursued his request for early release.

      In determining whether release under § 3582 is appropriate, courts are to

consider: (1) the factors set forth in 18 U.S.C. § 3553(a); (2) whether “extraordinary

and compelling reasons” warrant a reduction in sentence; and (3) whether “such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The defendant bears the burden of

establishing his entitlement to relief under this provision. See United States v. Gold,

2020 WL 2197839, *1 (N.D. Ill. May 6, 2020) (citing United States v. Ebbers, 2020 WL

91399, at *4 (S.D.N.Y. Jan. 8, 2020)).

      The Sentencing Commission’s policy on sentence reduction states that “the

court may reduce a term of imprisonment . . . if, after considering [the § 3553(a)

factors] . . . the court determines” that: (1) extraordinary and compelling reasons

warrant the reduction; (2) the defendant is not a danger to the community as provided

in 18 U.S.C. § 3142(g); and (3) “the reduction is consistent with this policy statement.”

U.S.S.G. § 11B1.13. The Sentencing Commission’s policy statement describes four

situations constituting “extraordinary and compelling reasons.” The first three are




                                            2
   Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 3 of 10 PageID #:1174




inapplicable here. But the fourth is a catch-all provisions entrusting courts with the

discretion to find that any “reason other than . . . the reasons described” in the policy

statement also constitutes an “extraordinary and compelling reason” to reduce a

sentence. Id. cmt. n. 1.

      A.     Section 3553(a) Factors

      In accordance with Sentencing Commission’s guidance, the Court first

considers whether any of the factors in § 3553(a) counsel against reducing Shannon’s

sentence. Those factors “require courts to consider both utilitarian and retributivist

principles in imposing sentences [such that] defendants should receive sentences of

adequate length relative to the severity of their crimes, and also long enough to make

them examples to others who consider committing similar crimes.” United States v.

Rainone, 09 CR 206 (N.D. Ill. June 19, 2020), R. 180 at 6.

      The Court first addresses “the nature and circumstances of the offense” and

“the kinds of sentences available.” 18 U.S.C. § 3553(a)(1), (3), (4). Shannon received

a sentence longer than he might have otherwise because he was subject to a

mandatory minimum sentence. Shannon’s role in the crack distribution conspiracy

was relatively small, as was reflected by the fact that he received only $700 of a

$12,000 transaction. His ten-year sentence was harsh relative to the seriousness of

his crime. Additionally, the mandatory minimum precluded the Court from

considering the disparity that continues to exist in Guidelines sentences for crack and

powder cocaine. Shannon’s guidelines ranges would have been one-third as long if he

had distributed powder cocaine instead of crack. The Court finds these circumstances




                                           3
    Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 4 of 10 PageID #:1175




relevant considering Shannon has already served nearly eight years of his ten-year

sentence. 2

       Furthermore, reducing Shannon’s sentence under these circumstances in no

way disrespects the seriousness of Shannon’s crime or principles of justice in general.

See 18 U.S.C. § 3553(a)(2)(A). The fact that Shannon has served a significant portion

of his sentence also means that his early release will not diminish the deterrent effect

of his original sentence. Id. (a)(2)(B). Indeed, the fact that Shannon is eligible for

community confinement in only eight months means that the deterrent effect of his

sentence has largely been realized.

       Section 3553(a) also requires the Court to consider the risk of recidivism in

order “to protect the public from further crimes.” Id. (a)(2)(C). Considering Shannon’s

age there is little risk that he will commit more crimes. The Sentencing Commission

finds that only about twelve percent of people aged 60-64 commit new crimes after

release. Having already spent the majority of his adult life incarcerated, the Court

finds it unlikely that Shannon will again risk the loss of his freedom during the last

phase of his life by committing crimes in the future.

       Lastly, § 3553(a) requires the Court to consider “the need to for the sentence

imposed to provide the defendants with needed . . . medical care . . . in the most

effective manner.” Id. (a)(2)(D). Like many correctional facilities during this




2By contrast, defendants’ whose motions for compassionate release the Court has
denied during the pandemic had served only 20% and 50% of their sentences. See
United States v. Lattas, 13 CR 463 (N.D. Ill. May 7, 2020), R. 348; United States v.
Friday, 16 CR 633 (N.D Ill. May 13, 2020), R. 96.


                                           4
   Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 5 of 10 PageID #:1176




pandemic, FCI Sandstone where Shannon is incarcerated is on lockdown to help

prevent the spread of COVID-19 into the facility. The lockdown limits Shannon’s

ability to exercise which is necessary for him to manage his hypertension, pre-

diabetes, and obesity. His release from a prison on lockdown will enable Shannon to

more effectively address his health conditions.

      Therefore, the factors in § 3553(a) suggest that a reduction in Shannon’s

sentence would be appropriate.

      B.     Extraordinary and Compelling Reasons

      A motion to reduce a sentence may only be granted on a showing of

“extraordinary and compelling reasons.” This Court and many others around the

country have found that the mere existence of the COVID-19 pandemic in the country

generally, or in a particular correctional facility, does not constitute an

“extraordinary and compelling reason” to reduce a sentence. See, e.g., United States

v. Friday, 16 CR 633 (N.D. Ill. June 16, 2020), R. 101; United States v. Allegra, No.

15 CR 243 (N.D. Ill. April 13, 2020), R. 232 at 7 (quoting United States v. Eberhart,

2020 WL 1450745, *2 (N.D. Cal. Mar. 25, 2020)); Gold, 2020 WL 2197839 at *2;

United States v. Munguia, 2020 WL 1471741, at *4 (N.D. Tex. Mar. 26, 2020). A

contrary finding would imply that all inmates should be released, which is neither

appropriate nor feasible. And COVID-19 poses minimal risk of serious health

complications to the vast majority of people.

      However, courts have also found that an extraordinary and compelling reason

to reduce an inmate’s sentence can arise if the inmate’s underlying health condition




                                          5
   Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 6 of 10 PageID #:1177




makes him particularly vulnerable to serious health complications should he contract

COVID-19. While the prison where Shannon is incarcerated has yet to report a

COVID-19 infection among inmates or staff, it is generally acknowledged that it is

impossible to follow social distancing guidelines in a prison setting. In some cases,

the government has conceded that inmates with health conditions associated with

serious illness from COVID-19 should be granted compassionate release. See Wise v.

United States, 2020 WL 2614816, at *7 (D. Md. May 22, 2020) (“[J]ust last week, the

Department of Justice adopted the position that any inmate who suffers from the

chronic conditions associated with severe illness from COVID-19 are eligible for

compassionate release.”); United States v. Wright, 2020 WL 2571198, at *3 (D. Md.

May 21, 2020) (“The Government now agrees, based on recent Department of Justice

guidance, that Wright’s diabetes condition, and perhaps other medical conditions she

presently has, could constitute “extraordinary and compelling reasons” under the

circumstances of the COVID-19 pandemic.”). And courts have granted such releases,

even from prisons that have yet to report infections among staff or inmates. See, e.g.,

United States v. Feucht, Case No. 11-cr-60025 (S.D. Fla. May 28, 2020), R. 53

(granting compassionate release despite no confirmed cases at FCI Jessup because

“[z]ero confirmed cases is not the same thing as zero COVID-19 cases”); United States

v. Atkinson, 2020 WL 1904585, *2-4 (D. Nev. Apr. 17, 2020); United States v.

Amarrah, 2020 WL 2220008 (E.D. Mich. May 7, 2020); United States v. Ben-Yhwh,

2020 WL 1874125 (D. Haw. Apr. 13, 2020).




                                          6
    Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 7 of 10 PageID #:1178




       Until recently, none of Shannon’s health conditions, taken individually, was

considered by the Centers for Disease Control (the “CDC”) to create a higher risk for

severe illness from COVID-19. According to the CDC, COVID-19 poses a greater risk

to people who are 65 or older, have diabetes, are severally obese, or have pulmonary

hypertension (which is a narrowing of the arteries connecting the heart and lungs).

Shannon is 61 years old, has pre-diabetes, is moderately obese, and has essential

hypertension (or high blood pressure).

       Indeed, this Court has previously denied a motion for compassionate release

by a defendant with health conditions comparable to Shannon’s. See United States v.

Lattas, 13 CR 463 (N.D. Ill. May 7, 2020), R. 348. 3 But that defendant was only 43

years old. While Shannon’s age does not put him in the CDC’s high-risk category, he

is close, being over the age of 60, and the CDC’s guidelines state that “the older you

are, the higher your risk of serious disease.” 4 Furthermore, the CDC’s current

guidelines now include Shannon’s level of obesity (a body mass index of 30 or higher)

in the category of health conditions that pose an increased risk of severe illness from

COVID-19. 5 The CDC’s data shows that both hypertension and obesity materially




3A renewed motion has been made in the Lattas case and further briefing has been
requested.
4 See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/groups-at-
higher-risk.html#serious-heart-conditions
5   See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov
%2Fcoronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html


                                          7
     Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 8 of 10 PageID #:1179




increase the risk that a person who contracts COVID-19 will be hospitalized, 6 and

that hypertension materially increases the chance of death from COVID-19. 7

Additionally, at least one study has found that pre-diabetes increases the risk of

severe illness from COVID-19. 8 A number of courts have reduced the sentences of

defendants with pre-diabetes when combined with other risky health conditions like

Shannon’s. See United States v. Sosa, 2020 WL 2227038, at *1 (D.N.H. Apr. 21, 2020),

report and recommendation adopted, 2020 WL 2219173 (D.N.H. May 6, 2020); United

States v. Dhavale, 2020 WL 1935544, at *6 (D.D.C. Apr. 21, 2020); United States v.

Readus, 2020 WL 2572280, at *3 (E.D. Mich. May 21, 2020); United States v. Coles,

2020 WL 1976296, at *7 (C.D. Ill. Apr. 24, 2020).

        Generally, the Court follows the CDC’s guidelines in analyzing whether a

defendant’s health condition creates an extraordinary and compelling circumstance

in the context of the COVID-19 pandemic. And if Shannon suffered from a single

health condition and was younger, the Court would deny his motion, as it has done

with respect to other defendants. See United States v. Lattas, 13 CR 463 (N.D. Ill.

May 7, 2020), R. 348; United States v. Friday, 16 CR 633 (N.D Ill. May 13, 2020), R.

96. Defendants who suffer from manageable health conditions, especially at a

younger age, do not present extraordinary and compelling circumstances. But



6   See https://gis.cdc.gov/grasp/COVIDNet/COVID19_5.html
7See https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
patients.html
8 Smith, Stephen, et al., Impaired glucose metabolism in patients with diabetes,
prediabetes and obesity is associated with severe Covid-19, medRxiv (2020) available
at: https://www.medrxiv.org/content/10.1101/2020.06.04.20122507v1.full.pdf


                                          8
   Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 9 of 10 PageID #:1180




Shannon’s combination of health conditions at a relatively older age, describe a

person who is in generally poor health, and likely unable to fend off an infection of

COVID-19. The risk posed by requiring a person with such characteristics to remain

in a facility where he cannot avoid close contact with large groups of people is an

extraordinary and compelling reason to reduce his sentence.

      C.     Danger to the Community

      Lastly, the Sentencing Commission also advises courts to consider whether an

inmate seeking early release poses a danger to the community, applying the factors

in 18 U.S.C. § 3142(g). Although crack cocaine is a cause of much suffering in Chicago,

Shannon’s crime was not violent. And although he was convicted of a murder that

occurred in 1977, because of its age, the Court gives that crime minimal weight in

determining whether Shannon poses danger to the community today. As discussed

with respect to Shannon’s risk of recidivism, his age suggests that he poses little to

no danger to the community. The Court has no basis to consider him a risk to commit

further violent crimes.

                                    Conclusion

      The combination of Shannon’s age and multiple risky health conditions create

an extraordinary and compelling reason to reduce his prison sentence. Additionally,

the § 3553(a) factors counsel in favor of a reduction, primarily because Shannon has

nearly completed his sentence, which was unduly long to begin with due to a

mandatory minimum. The Court modifies his sentence to time served and orders his




                                          9
  Case: 1:13-cr-00535 Document #: 97 Filed: 06/26/20 Page 10 of 10 PageID #:1181




immediate release. All other aspects of his criminal conviction and sentence remain

unmodified.

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge

Dated: June 26, 2020




                                        10
